Electronically Filed
                                                            Supreme Court
                                                            SCWC-11-0000793
                                                            25-MAR-2013
                                                            08:00 AM



                              SCWC-11-0000793

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             STATE OF HAWAI#I,
                      Respondent/Plaintiff-Appellee,

                                    vs.

                           DAVID M. SCHLESINGER,
                      Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000793; CR. NO. 3DTC 11-049806)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

             Petitioner/Defendant-Appellant’s application for writ

 of certiorari filed ex officio on February 7, 2013, is hereby

 rejected.

             DATED:   Honolulu, Hawai#i, March 25, 2013.

 David M. Schlesinger                     /s/ Mark E. Recktenwald
 petitioner pro se
                                          /s/ Paula A. Nakayama

                                          /s/ Simeon R. Acoba, Jr.

                                          /s/ Sabrina S. McKenna

                                          /s/ Richard W. Pollack